Citation Nr: 1523250	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits pursuant to Chapter 30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Veteran represented by:      Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from April 2010 to October 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in January 2013 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In this decision, the RO determined that the Veteran is ineligible for Chapter 30 (Montgomery GI Bill) educational benefits, but noted that he is eligible for Chapter 34 (post 9/11 GI Bill) benefits.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking educational benefits pursuant to Chapter 30, Title 38, United States Code (Montgomery GI Bill).  Eligibility may be established for certain individuals, such as the Veteran, who are eligible for Chapter 34 educational benefits and have served less than the requisite three years of active service, based on certain exceptions outlined in 38 C.F.R. § 21.7044(a)(4)(ii).  

In the January 2013 decision on appeal, the RO determined that the exception allowing eligibility to individuals who served 30 months of active duty was not applicable in the Veteran's case, as the Veteran had active service for approximately 29 and one half months. 38 C.F.R. § 21.7044(a)(4)(ii)(D).

However, the regulations include other potentially applicable exceptions.  The Veteran received an honorable discharge prior to the termination of his enlistment term because he was unable to meet the requisite physical fitness standards for his age group when performing related tests.   The Veteran contends that his inability to meet this standard fits within the exception allowing eligibility when an individual is discharged for "a physical or mental condition not characterized as a disability and not resulting from the individual's own willful misconduct which interfered with the individual's performance of duty."  38 C.F.R. § 21.7044(a)(4)(ii)(F).  

He further contends that his diffuse joint pain prevented him from meeting the physical fitness standard, and the Board notes that the Veteran has been service-connected for lumbar spine, bilateral knee, bilateral ankle, and bilateral shin splint disabilities, effective from the date of his discharge from service.  Accordingly, the exception applicable to individuals who were discharged from service as a result of a service-connected disability is also potentially applicable.  See 38 C.F.R. § 21.7044(a)(4)(ii)(A).

However, as the Veteran's service records have not been associated with claims file, documentation as to why the Veteran was unable to meet the physical fitness standards is not of record.  Accordingly, in order to determine whether these, or any other, exceptions are indeed applicable, the Veteran's complete service records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel and treatment records.

2.  Then, readjudicate the issue of entitlement to basic eligibility for educational assistance benefits pursuant to Chapter 30, Title 38, United States Code (Montgomery GI Bill).  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

